NUMBER OF MACHINES PER PRECINCT

June 9, 2020 General/Presidential Preference Primary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRECINCT Precinct # Scanners # BMD’S UPS’S POLL PADS _ ATI’S
Arbor Station Elementary School 733 _ 1 _ _ 10 5 2 1
Atlanta West Pentecostal Church 1270 1 —10— 5 2 1
Beulah Baptist Church 731 = 1 10 5 2 1
Boundary Waters Aquatic Center 785 —1 | __10 * 5 2 1
Bright Star Methodist Church 734 1 __10- 5 2 1
Chapel Hill Middle School 736N 1 _10- 5 2 1
Chestnut Log Middle School 737 __10- 5 2 1
Church at Chapel Hill 7365S = 1 10° 5 2 1
Dog River Library 1260 1 __10— 5 2 1
Deer Lick Park 1276 1 __10 * 5 2 1
Dorsett Shoals Middle School 735 1 —_10— 5 _2 1
Ephesus Baptist Church 1271 1 —10- 5 2 1
Factory Shoals Middle School 784 1 —__10- 5; 2 1
First Baptist Church - Douglasville 740 1 __10- 5 2 1
First Baptist Church — Lithia Springs 1274 1 _ 7 4 2 1
Golden Methodist 729, 1 _ 10 * 5 1
Lithia Springs HLS. 1275 1 | __10 * 5 2 1
Lutheran Church 739 10 5 2 1
Mirror Lake Elementary School 1258 1 _10- 5 2 1
Old Courthouse 730 1 _ 10 * 5 2 1
Pray’s Mill Baptist Church 1272 1 10 5 2 1
St. Julian Episcopal Church 738 = 1 9 5 2 1
Stewart Middle School 7320 1 —10- 5 2 1
Turner Middle School 1273, 1 — 10— 5 2 1
Winston Elementary School 1259 1 6 3 2 1
Advance Voting
New Courthouse 2 — 107 5 2 1
Old Courthouse 1 —10— 5 2 1
Woodie Fite Senior Center 1 4 * 2 2 1
Boundary Waters 1 — 107 5 2 1
Deer Lick Park 1 — 10- 5 2 1
Dog River Library 1 10 5 2 1
